SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-8610 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: AT&T LONG TERM SAVINGS PLAN FOR MANAGEMENT EMPLOYEES B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: AT&T INC. 175 E. Houston, San Antonio, Texas 78205 Financial Statements, Supplemental Schedule and Exhibit Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits as of December31, 2007 and 2006 2 Statement of Changes in Net Assets Available for Benefits for the Year Ended December31, 2007 3 Notes to Financial Statements 4 Supplemental Schedule: Schedule H, Line 4(i) – Schedule of Assets (Held at End of Year) as of December 31, 2007 14 Exhibit: 23 – Consent of Independent Registered Public Accounting Firm REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Participants and Plan Administrator of the AT&T Long Term Savings Plan for Management Employees We have audited the financial statements of the AT&T Long Term Savings Plan for Management Employees as of December 31, 2007 and 2006, and for the year ended December 31, 2007, as listed in the accompanying contents page.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly we express no such opinion.An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of AT&T Long Term Savings Plan for Management Employees as of December 31, 2007 and 2006, and the changes in its net assets available forbenefits for the year ended December 31, 2007, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December 31, 2007 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ The Hanke Group, P.C. San Antonio, Texas June 20, AT&T LONG TERM SAVINGS PLANFOR MANAGEMENT EMPLOYEES STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS (Dollars in Thousands) December 31, 2007 2006 ASSETS Investments, at fair value: Investment in Master Trust $ 7,435,515 $ 7,267,284 Participant loans receivable 74,653 72,808 Total Assets, at fair value 7,510,168 7,340,092 Adjustment from fair value to contract value for interest in Master Trust relating to fully benefit- responsive investment contracts 4,495 17,204 Net Assets Available for Benefits $ 7,514,663 $ 7,357,296 See Notes to Financial Statements. 2 AT&T LONG TERM SAVINGS PLANFOR MANAGEMENT EMPLOYEES STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEAR ENDED DECEMBER 31, 2007 (Dollars in Thousands) Net Assets Available for Benefits, December 31, 2006 $ 7,357,296 Additions to Net Assets: Contributions: Participant contributions 223,920 Employer contributions 90,052 Transfers from the AT&T Long Term Savings and Security Plan 566 314,538 Investment Income: Net income from investment in Master Trust 535,335 Interest on participant loans 4,653 539,988 Total Additions 854,526 Deductions from Net Assets: Distributions 696,849 Administrative expenses 305 Other 5 Total Deductions 697,159 Net Increase 157,367 Net Assets Available for Benefits, December 31, 2007 $ 7,514,663 See Notes to Financial Statements. 3 AT&T LONG TERM SAVINGS PLAN FOR MANAGEMENT EMPLOYEES NOTES TO FINANCIAL STATEMENTS (Dollars in Thousands) 1. Plan Description – The AT&T Long Term Savings Plan for Management Employees (Plan) is a defined contribution plan established by AT&T Corp. (ATTC) to provide a convenient way for eligible management employees of participating ATTC companies to save on a regular and long-term basis. The following description of the Plan provides only general information. The Plan has detailed provisions covering participant eligibility, participant allotments from pay, participant withdrawals, participant loans, employer contributions and related vesting of contributions and Plan expenses. The Plan documents include complete descriptions of these and other Plan provisions. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended(ERISA). On November 18, 2005, ATTC was acquired by AT&T Inc. (AT&T or the Company).
